Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 7/14/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Madeline F. Schiesser (Reg. No. 70319), Attorney of Record, on 12/30/2020.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method for generating travel data for simulation of a travel route, comprising the steps of:
            obtaining past-travel data of vehicles;

	performing segmentation on the travel route to be simulated to obtain a plurality of route segments corresponding to the travel route, the route segments being sections of the travel route to be simulated;
	identifying travel fragments that match route segments from the plurality of route segments;
	identifying unmatched route segments from the plurality of route segments that do not match any travel fragment;
	identifying proxy travel fragments that correspond to one or more of the identified unmatched route segments, identifying each proxy travel fragment comprising:
selecting from the plurality of travel fragments a travel fragment that does not overlay a particular one of the unmatched route segments, but has characteristics that allow the selected travel fragment to serve as a substitute for a missing travel fragment that would match that particular unmatched route segment; 
	combining the matched travel fragments and the proxy travel fragments to create a simulation data set for the travel route; 
performing a reverse playback of the simulation data set for the travel route to generate a wrong-way simulation data set;
performing a topographical compensation on the wrong-way simulation data set to create a topographically compensated wrong-way simulation data set; and
 and the wrong-way simulation data set.

2. (Original) The method of claim 1, further comprising filtering past-travel data based on road type prior to classifying the past-travel data into a plurality of travel fragments.

3. (Original) The method of claim 1, wherein obtaining the past-travel data includes obtaining geolocation data.

4. (Original) The method of claim 1, wherein obtaining the past-travel data includes obtaining a navigation device type.

5. (Original) The method of claim 1, wherein obtaining the past-travel data includes obtaining a vehicle model.

6. (Original) The method of claim 1, further comprising filtering past-travel data based on vehicle class prior to classifying the past-travel data into a plurality of travel fragments.

7. (Previously Presented) The method of claim 1, wherein the characteristics comprise at least one feature selected from the group consisting of: a geographic proximity to the unmatched route segment, approximately a same length as the unmatched route segment, and endpoints in proximity to endpoints of the unmatched route segment.

8. (Original) The method of claim 1, further comprising filtering past-travel data based on traffic conditions and weather conditions prior to classifying the past-travel data into a plurality of travel fragments.

9. (Previously Presented) The method of claim 1, wherein obtaining the past-travel data includes obtaining a driver behavior analysis record, and wherein the driver behavior analysis record includes an indication selected from the group consisting of, a harsh braking indication, a rapid acceleration indication, a harsh steering indication, a curve over-braking indication, and a speeding indication.

10. (Canceled) 

11. (Currently Amended) The method of claim [[10]]1, further comprising:
performing an intrusion path analysis, and:
performing a route interpolation on the wrong-way simulation data set, based on the intrusion path analysis, to create an interpolated wrong-way simulation data set.

12. (Canceled) 



	a processor;
	a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of:
obtaining past-travel data of vehicles;
	classifying the past-travel data into a plurality of travel fragments, the travel fragments being data readings from sections of paths historically traveled by one or more of the vehicles;
	performing segmentation on the travel route to be simulated to obtain a plurality of route segments corresponding to a travel route, the route segments being sections of the travel route to be simulated;
	identifying travel fragments that match route segments from the plurality of route segments;
	identifying unmatched route segments from the plurality of route segments that do not match any travel fragment;
	identifying proxy travel fragments that correspond to one or more of the identified unmatched route segments, identifying each proxy travel fragment comprising:
selecting from the plurality of travel fragments a travel fragment that does not overlay a particular one of the unmatched route segments, but has characteristics that allow the selected travel fragment to serve as a substitute for a missing travel fragment that would match that particular unmatched route segment;

performing a reverse playback of the simulation data set for the travel route to generate a wrong-way simulation data set;
performing a topographical compensation on the wrong-way simulation data set to create a topographically compensated wrong-way simulation data set; and
determining a safety implication of a change in a condition on the travel route based on the simulation data set and the wrong-way simulation data set.

14. (Original) The electronic computing device of claim 13, wherein the memory further comprises instructions, that when executed by the processor, perform the step of filtering past-travel data based on vehicle class prior to classifying the past-travel data into a plurality of travel fragments.

15. (Canceled) 

16. (Currently Amended) The electronic computing device of claim [[15]]13, wherein the memory further comprises instructions, that when executed by the processor, perform the step of performing an intrusion path analysis, and:
performing a route interpolation on the wrong-way simulation data set, based on the intrusion path analysis, to create an interpolated wrong-way simulation data set.

17. (Canceled) 

18. (Currently Amended) A computer program product for an electronic computing device comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computing device to:
           obtain past-travel data of vehicles;
	classify the past-travel data into a plurality of travel fragments, the travel fragments being data readings from sections of paths historically traveled by one or more of the vehicles;
	perform segmentation on the travel route to be simulated to obtain a plurality of route segments corresponding to a travel route, the route segments being sections of the travel route to be simulated;
	identify travel fragments that match route segments from the plurality of route segments;
	identify unmatched route segments from the plurality of route segments that do not match any travel fragment;
	identify proxy travel fragments that correspond to one or more of the identified unmatched route segments, the identifying each proxy travel fragment further comprising:
selecting from the plurality of travel fragments a travel fragment that does not overlay a particular one of the unmatched route segments, but has characteristics that allow the selected travel fragment to serve as a substitute for route segment;
	combine the matched travel fragments and the proxy travel fragments to create a simulation data set for the travel route; 
perform a reverse playback of the simulation data set for the travel route to generate a wrong-way simulation data set;
perform a topographical compensation on the wrong-way simulation data set to create a topographically compensated wrong-way simulation data set; and
determine a safety implication of a change in a condition on the travel route based on the simulation data set and the wrong-way simulation data set.

19. (Canceled) 

20. (Currently Amended) The computer program product of claim 18, wherein the non-transitory computer readable storage medium includes program instructions executable by the processor to cause the electronic computing device to:
perform an intrusion path analysis, and:
perform a route interpolation on the wrong-way simulation data set, based on the intrusion path analysis, to create an interpolated wrong-way simulation data set.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Van Buer (US 2011/0099171 A1) teaches collecting travel data, segmenting routes, matching segment and planning trip.
Okude (US 2013/0204528 A1) teaches collecting route fragment data from different days with different priority, dividing route into  plurality of road segments, reconstructing the route to the navigation terminal and forward and reverse direction of the road link.
Kitchel (US 8718927 B2) teaches navigation device type, vehicle model, weather conditions and matching routes. 
Cheng (US 2015/0094945 A1) teaches vehicle class and reverse path generation.
Nameki (US 2016/0297456 A1) teaches topographical compensation. 
Cordova (US 2015/0369836 A1) teaches driver behavior model.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 13 and 18: 
“perform a topographical compensation on the wrong-way simulation data set to create a topographically compensated wrong-way simulation data set; and determine a safety implication of a change in a condition on the travel route based on the simulation data set and the wrong-way simulation data set.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-9, 11, 13-14, 16, 18 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129